COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00766-CV
Style:                    Keith Porter v. Patricia Porter
Date motion filed*:       January 2, 2015
Type of motion:           Second Motion for Extension of Time to File Brief and Pay Fees
Party filing motion:      Appellant
Document to be filed:     Evidence of Indigence or Payment of Reporter’s Record & Filing Fees

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   10/6/14 (Filing Fee) & 10/13/14 (Reporter’s Record)
       Number of extensions granted:         1 Current Dates: 12/29/14 (Filing & RR)
       Date Requested:                      N/A

Ordered that motions are:
       Granted in part; if document is to be filed, document due: January 28, 2015.
                    No further extensions of time will be granted.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s second motion for an extension of time to file his brief and pay the
          reporter’s record and filing fees or to file evidence of indigence is granted because his
          counsel attaches evidence that she was injured in a December 18, 2014 car accident.
          Also, counsel states that the trial court has set a January 22, 2015 hearing on
          appellant’s motion to set aside the November 12, 2014 order sustaining the contest to
          his affidavit of indigence because counsel was ill and did not receive notice of that
          hearing. However, no further extensions will be granted, and if appellant fails to file
          evidence of indigence or the filing fee by January 28, 2015, the Court may dismiss this
          appeal without further notice. See TEX. R. APP. P. 42.3(c).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 8, 2015
November 7, 2008 Revision